United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                               January 30, 2006
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-51047



UNITED STATES OF AMERICA

                  Plaintiff - Appellee

     v.

OSCAR GOMEZ-TRUJILLO

                  Defendant - Appellant


             Appeal from the United States District Court
               for the Western District of Texas, El Paso


         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before KING and BARKSDALE, Circuit Judges.*

PER CURIAM:**

     IT IS ORDERED that Plaintiff-Appellee’s motion to reinstate

prior affirmance of Defendant-Appellant’s conviction in lieu of

filing supplemental Booker brief is GRANTED.     Defendant-Appellant

Oscar Gomez-Trujillo raised a Booker issue for the first time in

his petition for certiorari.     Thus, as he recognizes, we will not


     *
        Judge Pickering was a member of the original panel but
retired from the Court on December 8, 2004 and, therefore did not
participate in this decision. This matter is being decided by a
quorum. 28 U.S.C. § 46(d).
     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-51047
                               -2-

consider his challenge absent extraordinary circumstances.

Because Gomez-Trujillo cannot meet the plain-error test, he

necessarily fails to meet the much more demanding standard for

“extraordinary circumstances.”   United States v. Rodriguez-

Gutierrez, 428 F.3d 201 (5th Cir. 2005).   Gomez-Trujillo’s

conviction and sentence are AFFIRMED.

     IT IS FURTHER ORDERED that Plaintiff-Appellee’s alternative

motion to extend time to file Plaintiff-Appellee’s supplemental

brief until 14 days after denial of motion to reinstate prior

affirmance is DENIED as moot.